Citation Nr: 1433130	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  99-15 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a throat disorder, to include as secondary to medications used to treat service-connected hypertension and posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for hypertension.

3.  Entitlement to an effective date earlier than April 14, 2000 for service-connected hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from December 1967 to February 1977.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from February 1998 and July 2011 rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Waco, Texas.

In July 1994, the RO denied service connection for hypertension.

In February 1998, the RO denied service connection for a throat disorder and declined to reopen a claim for service connection for hypertension.  The Veteran appealed this decision.

In March 1999 and June 2000, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of those hearings is of record.  

In August 2005, the Board remanded the claim for service connection for a throat disorder, and the application to reopen the claim for hypertension.

In January 2006, the Board remanded the throat disorder claim.  The Board reopened the claim for hypertension, and remanded it for further development.

In January 2010, the Board remanded the throat disorder claim.  The Board granted service connection for hypertension.

In October 2010, the Board remanded the throat disorder claim.

In June 2011, the Board denied the throat disorder claim.

In July 2011, the RO implemented the Board's decision regarding hypertension.  A noncomepnsable rating was assigned, effective April 14, 2000.  The Veteran timely appealed the rating assigned and the effective date.
In a November 2012 memorandum decision, the Court vacated the Board's June 2011 denial of service connection for the throat disorder, and remanded the claim to the Board for further consideration.

In March 2013, the Board remanded the above-captioned matters for development consistent with the memorandum decision.

The Board notes that in the Veteran's August 1999 VA Form 9, the Veteran indicated that he wished to testify at a hearing before the Board at the local RO. He withdrew this request in October 2005.

Also, as noted by the Board in March 2013, in February 2013, the Veteran revoked his representation with the Texas Veterans Commission (TVC).  There is no indication he has since re-appointed the TVC, or appointed a new representative.  As such, the Board continues to recognize that the Veteran is proceeding pro se in the appeal.

The Board notes that additional evidence was added to the file since the last supplemental statement of the case (SSOC) of January 2014.  However, this evidence contains duplicative documents, and is otherwise not relevant to the earlier effective date claim adjudicated herein below.  As such, this additional  evidence needs not been reviewed by the RO prior to adjudication by the Board.

The Board has considered documentation included in Virtual VA and VBMS.  Virtual VA contains CAPRI records and recent rating decisions not pertinent to the present appeal.  VBMS contains documents duplicative of those in Virtual VA.

The issues of entitlement to service connection for a throat disorder and entitlement to an initial compensable rating for hypertension in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In February 1977, the Veteran separated from service; a claim for service connection for hypertension was not received within one year of date of discharge. 

2.  In a July 1994 rating decision, service connection for hypertension was denied. The Veteran did not perfect a timely appeal or submit additional evidence within one year.

3.  On June 26, 1996, VA received a claim for service connection for hypertension from the Veteran.

4.  In February 1998, the RO declined to reopen the claim for service connection for hypertension.  The Veteran appealed this decision.

5.  In August 2005, the Board remanded the claim.

6.  In January 2006, the Board reopened the claim, and remanded it for further development.

7.  In January 2010, the Board granted service connection for hypertension on a secondary basis, finding that it was aggravated by medication used to treat a service-connected disability.

8.  In July 2011, the RO implemented the Board's decision regarding hypertension and assigned a noncomepnsable rating, effective April 14, 2000, the date on which the Veteran began using Etodolac, the medication found by the Board to have aggravated his hypertension.  

9.  Within one year of the July 2011 rating decision, the Veteran expressed disagreement with both the rating and the effective date assigned, and the present appeal ensued.


CONCLUSION OF LAW

The criteria for an effective date prior to April 14, 2000 for the grant of service connection for hypertension have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  The appeal regarding an earlier effective date is a "downstream" issue in that it arose following the initial grant of service connection.  By letter dated in March 2006, VA notified the Veteran of the information and evidence needed to substantiate a service connection claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA also notified the Veteran as to how VA assigns disability ratings and effective dates.  The effective date issue was most recently readjudicated in the January 2014 SSOC.

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, and identified private medical records.  Records from the Social Security Administration (SSA) have been obtained.  A VA examination is not needed as current findings would not serve to establish entitlement to an earlier effective date. 

The Board is further satisfied that the RO has substantially complied with its March 2013 remand directives, as the RO afforded the Veteran the opportunity to identify additional evidence and readjudicated the claim.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. See 38 C.F.R. § 3.159.
Laws and Regulations 

The assignment of an effective date for an award of service connection is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore." 38 U.S.C.A. § 5110(a).  However, if a granted claim is filed within one year of the Veteran's discharge or release from active service, the effective date shall be the day following the date of such discharge or release.  38 U.S.C.A. § 5110(b).

The implementing regulation, 38 C.F.R § 3.400, states that the effective date for an award of compensation based on an original claim for service connection or a claim reopened after final disallowance will be "the date of the receipt of the claim or the date entitlement arose, whichever is later."  If the claim is received within 1 year after separation from service, the effective date will be the day following separation from active service.

Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 C.F.R. § 3.151(a) (2013).  However, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (a).  When a claim has been filed which meets the requirements of § 3.151 or § 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155 (c).

In short, the essential requirements of any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

The mere existence of medical records generally cannot be construed as an informal claim.  Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  An exception to this general rule exists pursuant to 38 C.F.R. § 3.157(b)(1) (2013).  The provision describes what constitutes an informal claim for increased benefits or an informal claim to reopen and applies when a formal claim for pension or compensation has been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree.

Analysis

The Veteran asserts entitlement to service connection for hypertension prior to April 14, 2000.  The Veteran has submitted numerous letters, but most recently, in May 2014, he requested an effective date of 1993 or 1994 as this was the time he first sought service connection for the disorder.

In February 1977, the Veteran separated from service; a claim for service connection for hypertension was not received within one year of date of discharge. 

In May 1994, the Veteran filed a claim for service connection for hypertension.

In July 1994, the RO denied service connection for hypertension.  The Veteran did not appeal this decision and new and material evidence was not submitted within the one-year appeal period.  Thus, this decision is final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013); see also January 2006 BVA decision.

In February 1998, the RO declined to reopen a claim for service connection for hypertension.  The Veteran appealed this decision.

In August 2005, the Board remanded the claim.

In January 2006, the Board reopened the claim for hypertension, and remanded it for further development.

In January 2010, the Board granted service connection for hypertension on a secondary basis, finding that it was aggravated by medication used to treat a service-connected disability.

In July 2011, the RO implemented the Board's decision regarding hypertension.  A noncomepnsable rating was assigned, effective April 14, 2000.  In the rating decision, while the RO acknowledged that the Veteran filed a claim for service connection in 1996, it found that 1996 could not be used as the effective date because April 14, 2000 was shown as the date the Veteran began using Etodolac, the medication found by the Board to have aggravated his hypertension.  The Veteran appealed the rating assigned and the effective date within one year of the July 2011 decision.

The Board has reviewed the record and finds that a claim for service connection for hypertension was received by VA on June 26, 1996, wherein the Veteran stated, "I have hi-blood pressure dating back to 1968, and the VA will not consider this benign [sic] caused by the military and will only help with some madison [sic]. My hi-blood pressuer [sic] will often go up to 170 over 190 or more."  When liberally construed, this correspondence can be said to constitute a claim to reopen his previously denied claim for service connection for hypertension, as it is a written communication wherein the Veteran identified his belief in entitlement to service connection for hypertension.  

38 U.S.C.A. § 5110(a) provides, "unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore." 

Here, the effective date of April 14, 2000 for the award of service connection for hypertension is correct, as this is the date on which the Veteran began using Etodolac, the medication previously determined by the Board to have aggravated his hypertension.  The effective date in this case has been fixed in accordance with the facts found.  There is no basis for assigning an earlier date.

To the extent that the Veteran seeks to revisit prior final denials, such actions are prohibited and the appeal is dismissed, in part.

Regardless of whether "effective date" refers to the date that disability payments are set to commence or the actual date of disability, 38 U.S.C.A. § 5110(a) makes it clear that a veteran cannot receive service-connected disability payments "earlier than the date of receipt of application therefor."  No matter how the veteran tries to define "effective date," the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his current claim, even if there was new evidence supporting an earlier disability date.

To hold otherwise would also vitiate the rule of finality.  The "purpose of the rule of finality is to preclude repetitive and belated readjudications of veterans' benefits claims."  Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).  The idea that veterans could continually raise new claims for retroactive compensation by providing new evidence supporting an earlier disability date is not the correct result, and it is contrary to 38 U.S.C.A. § 5110(a).  To the extent that there is a freestanding claim for an earlier effective date, that issue is dismissed.  See Leonard v. Nicholson, 405 F3d 1333 (Fed Cir 2005); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


ORDER

An effective date earlier than April 14, 2000 for the award of service connection for hypertension is denied in part and dismissed in part.





REMAND

As for the claim for a throat disorder, the Board's June 2011 denial of this claim was vacated by the Court due to inadequacies in a December 2010 VA addendum opinion regarding the relationship between the Veteran's throat symptoms and his exposure to chemicals in service, upon which the Board relied.  In March 2013, the Board sought a clarifying medical opinion to address the Court's concerns.

In November 2013, a VA examination was conducted.  See Virtual VA Entry # 11.  However, the examiner was the same examiner who authored the December 2010 addendum found faulty by the Court, and the underlying April 2010 VA examination.  Her findings and statements on the problems identified by the Court are verbatim to those previously rendered.  The Board does not find that substantial compliance with the previous remand directives has been achieved.  Stegall v. West, 11 Vet. App. 268 (1998).  

Moreover, the examiner essentially relied on a finding no current throat disorder, while a February 2012 private medical record, for example, diagnosed "long uvula growing down throat."  The examiner did not address this condition in her opinion.  Further medical opinion is required.

As for the claim for hypertension, the last VA examination was conducted in 2009.  The Veteran has contended that his symptoms have worsened since this time.  See, e.g., January 2013 correspondence.  Recent blood pressure readings are supportive: 220/122 (July 2012),  194/114 (February 2013), 170/110 (July 2013).  The present severity of the Veteran's service-connected disabilities should be ascertained.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The claim should be readjudicated under the former version of 38 C.F.R. § 3.310.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to address the nature and likely etiology of his throat disorder.
To the extent possible, the examination should be conducted by an examiner other than J.T., who authored the April 2010, December 2010, and November 2013 reports.

For purposes of adjudication, the following conditions affecting the throat are conceded: chronic sinusitis, allergic rhinitis, long uvula growing down throat, thyroid nodules, and chronic cough.  

(A.)  The examiner is asked to offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that any of the above conditions, or any other current disorder pertaining to the throat, are due to an injury or other event or incident of the Veteran's service.

In so doing, the examiner should also specifically opine on whether it is at least as likely as not that any of the above conditions, or any other current throat disorder, are due to in-service herbicide exposure.  The examiner is advised that VA has already conceded in-service herbicide exposure.

(B.)  The VA examiner should further opine as to whether it is at least as likely as not that any of the above conditions, or any other current throat disorder, were caused or aggravated (permanently made worse) by medications used to treat Veteran's service-connected hypertension or PTSD.

A full rationale must be provided for all conclusions rendered.

The examiner is to be provided access to the paper file, Virtual VA, and VBMS as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

2.  The RO should have the Veteran scheduled for a VA examination in order to determine the current severity of his hypertension.  The examiner is to be provided access to the claims folder, Virtual VA, and VMBS.  
	
3.  The Veteran is to be notified that it is his responsibility to report for any VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  If the Veteran, who has been incarcerated in recent years, is unable to appear for any examination, the claims file should be forwarded to an examiner examiner (other than J.T., who authored the April 2010, December 2010, and November 2013 reports), and medical opinions should be provided to the extent feasible based on the evidence in the claims file. 

5.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the appellant should be furnished a SSOC.  

On readjudcation of the claim for hypertension, the 2006 revision of 38 C.F.R. § 3.310 is not applicable in this case.  The RO need not deduct the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


